DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 2/27/20. By virtue of this amendment, claim 15 is cancelled and thus, claims 1-14 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Mochizuki(US Pub. No: 2017/0232882) in view of Ehlgen et al (US Pub. No: 2014/0044312).
Regarding claim 1, Mochizuki discloses in figures 1 and 3A-3C that, a method for actuating at least one a lamp module (20L or 20R) of a vehicle(figure 1), the vehicle including at least one detection device(camera(52), speed sensor(54) and steer sensor(56)) for detecting at least one of a vehicle status and an area ahead of the vehicle in the direction of travel(paragraphs [0041-0045]), the vehicle also including a light control(control unit(50)) for the automatic actuation of the lighting unit(lamps modules(20R and 20L)10) depending on at least one input signal of the light control from the detection device(52, 54, 56), the method comprising the steps of: illuminating, by the lighting unit (20R or 20L)in an activated state of a support function illuminates at least one outer area  of the area ahead 
Mochizuki does clearly disclose a headlamp instead of lamp modules (20R and 20L).
Ehlgen et al disclose in figure 1, headlamps (50), paragraph [0038].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ehlgen et al to Vehicle lamp of Mochizuki et al to providing lamp modules into headlamp.
 Regarding claim 2, Mochizuki disclose wherein the outer area is adjusted independently of the setting of the core area. See figures 3A-3C, core area (PL2 or PR2) can be moved left or right side.
Regarding claim 3, Mochizuki disclose wherein the first light intensity is lower than a light intensity of a high beam. Paragraph [0017].
Regarding claim 4, Mochizuki disclose wherein the second light intensity is the same or greater than the light intensity of a high beam. Paragraph [0017].
Regarding claim 5, Mochizuki disclose wherein at least one of the first light intensity and the second light intensity are adjusted depending on the input signal of the light control. Figures 3A-3C, Paragraph [0017].

Regarding claim 6, Mochizuki disclose wherein the input signal of the light control is generated depending on a vehicle status in the form of the vehicle velocity of the vehicle. Figure 1, control (50).
Regarding claim 7, Mochizuki disclose wherein the dimensions of the core area are reduced at a higher vehicle velocity in comparison to a lower vehicle velocity. Paragraphs [0072-0073].
Regarding claim 8, Mochizuki disclose the dimensions of the core area (PL2 and PR2)feature a height and a width and that the width of the core area is reduced at a higher vehicle velocity in comparison to a lower vehicle velocity. Figures 3A-3C, paragraphs [0072-0073].
Regarding claim 9, Mochizuki disclose wherein the height of the core area is increased at a higher vehicle velocity in comparison to a lower vehicle velocity. Figures 3A-3C, paragraphs [0072-0073
Regarding claim 10, Mochizuki disclose wherein the second light intensity is increased at a higher vehicle velocity in comparison to a lower vehicle velocity. Figures 3A-3C, paragraphs [0072-0073
Regarding claim 11, Mochizuki disclose (50) wherein the light control actuates the lamp modules(20R,20L) such away that the first light intensity and the second light intensity are adapted to each other stepwise .Figures 3A-3C.
Regarding claim 12, Mochizuki disclose the support function is transitioned from a deactivated status to an activated status and/or vice versa depending on at least one of the input signals of the light control from the detection device. Figure 1, control unit (50).
Regarding claim 13, Mochizuki disclose in figures 1, 3A-3C that, the lighting device(lamp modules(20R,20L)) comprising at least one detection device (camera(52), speed sensor(54), steer sensor(56) for detecting at least one of a vehicle status and an area ahead of the vehicle in the direction of travel a light control (control unit(50) for the automatic actuation of the main headlamp based on depending on at least one input signal of the light control from the detection device(52, 54, 56), where an outer area (PL1 and PR1) of the area ahead of the vehicle in a first light intensity and at least one core 
Regarding claim 14, Mochizuki disclose all limitations recited in claim 1, except for a computer program product embodied on a computer readable recording medium, which when executed performs.
Ehlgen et al disclose a computer program product embodied on a computer readable recording medium, which when executed performs as shown in claim 26.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ehlgen et al to Vehicle lamp of Mochizuki et al to providing the gradient indicator value represents a brightness difference.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844